Reversing.
In Cossar v. Klein, 227 Ky. 768, 14 S.W.2d 160, there may be found an opinion involving assessments made in the year 1925 of certain stock of the Sanitary Manufacturing Company, which opinion was written after consideration of the appeal by the whole court, though the opinion makes no note of that.
In Klien v. Jefferson County Board of Tax Sup'rs et al.,230 Ky. 182, 18 S.W.2d 1009, the constitutionality of section 4088, Ky. Stats., was involved and was upheld. An appeal from that decision was prosecuted to the United States Supreme Court and on November 24, 1930, our judgment was by that court affirmed. See 282 U.S. 19, 51 S. Ct. 15, 75 L.Ed. ___.
While the appeal reported in 227 Ky. 768, 14 S.W.2d 160, was pending in this court, the judgment now under review was rendered by the Jefferson circuit court in a proceeding involving identically the same questions concerning the assessment of this stock for the year 1926, and upon the authority of, and for the reasons stated in, that former opinion, this judgment is reversed, with directions, as in the former case, to grant an injunction to Klien, but to deny the injunction as to the other stockholders.
The whole court sitting. *Page 556